Refiriéndose a este punto el
Juez Asociado Sr. Aldrey,
en su opinión disidente, expuso:
“Para concluir, réstanos decir que entre los demandantes y los demandados existe nexo jurídico, negado en el voto concurrente, por-que si 1¿ niña Iris no es hija legítima de los esposos Mandes el figu-rar como tal produciría perjuicios a los herederos de don José'Cruet Arroyo porque disminuiría el haber hereditario de ellos al tener que dar una cuota igual a la suya a dicha niña, y dondequiera que existe un perjuicio tiene que haber un remedio, como declaró este tribunal en el caso de García v. García, 18 D.P.R. 964, caso bastante análogo al presente pues en él un niño solicitaba que se anulase la inscripción de su nacimiento hecha en el registro civil como hijo natural de un hombre que no era su padre pero que lo reconoció como tal por afecto a él, y en el que también la corte de distrito estuvo bajo la idea de que no se podía atacar el reconocimiento de dicho menor como hijo del demandado.”